     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 1 of 16



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 AUSTIN EATON                     §
 Plaintiff;                       §
                                  §
 vs.                              §
                                  §
 ROSENBERG POLICE DEPARTMENT; §                        Case No. ________________
 CITY OF ROSENBERG, FORMER        §                    JURY TRIAL DEMANDED
 JEREMY EDER (in his individual   §
 capacity), DALLIS WARREN (in his §
 individual capacity);            §
 Defendants.                      §

             PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF THE UNITED STATES COURT SITTING IN THE
SOUTHERN DISTRICT OF TEXAS:

       Plaintiff respectfully comes before this Honorable Court pursuant to 42 U.S.C. 1983

complaining that Defendants Rosenberg Police Department (herein referred to as “Rosenberg

PD”), Jeremy Eder, and Dallis Warren (collectively referred to as “Defendants”) herein acted

under color of state law and deprived the Plaintiff of procedural due process under the Fourteenth

Amendment of the United States Constitution. Plaintiff specifically alleges the following:

                                        I.     PARTIES

       1.       Plaintiff Austin Eaton (“Plaintiff” or “Eaton”) is a male individual and a former

peace officer of the Rosenberg Police Department. Eaton is and was at all times relevant

hereto an individual residing in the United States and a resident of Fort Bend County, Texas.

He may be served through his attorney of record, Alexander J. Houthuijzen, 917 Franklin,

Suite 400, Houston, Texas, 77002 and Patel PC, 6300 Richmond Avenue, Suite 303, Houston,

Texas, 77057.

       2.       Defendant Rosenberg Police Department (herein referred to as “Rosenberg

Plaintiff’s Original Complaint—Page 1
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 2 of 16



PD”) is a law enforcement agency and may be served at its headquarters located at 2120 4th

Street, Rosenberg, Texas, 77471.

       3.     Defendant City of Rosenberg (“City of Rosenberg”) is a municipality and may

be served with process by serving its registered agent for service of process, Mayor William

T. Benton at 2110 4th Street, Rosenberg, Texas, 77471, or wherever its registered agent may

be found.

        4.    Defendant Jeremy Eder (“Defendant Eder”) is a former lieutenant of the

 Rosenberg Police Department and is being sued in his individual capacity as a former peace

 officer with Rosenberg PD. He may be served at 6110 Miramount Drive, Rosenberg, Texas,

 77471, or wherever he may be found.

       5.     Defendant Dallis Warren (“Defendant Warren”) is the former Chief of

Rosenberg PD and is being sued in his individual capacity as a peace officer with Rosenberg

PD. He may be served at 23923 Via Renata Dr., Richmond, Texas, 77046, or wherever he

may be found.

                            II.    JURISDICTION AND VENUE

       6.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 and

1343(a)(3) and (4) because Plaintiff’s suit arises under 42 U.S.C. § 1983.

       7.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1342,

which gives district courts original jurisdiction over (a) any civil action authorized by law to

be brought by any person to redress the deprivation, under color of any State Law, statute,

ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the

Constitution of the United States or by any Act of Congress providing for equal rights of

citizens or of all persons within the jurisdiction of the United States; and (b) any civil action



Plaintiff’s Original Complaint—Page 2
      Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 3 of 16



to recover damages or to secure equitable relief under any Act of Congress providing for the

protection of civil rights.

       8.      Plaintiff brings this action to redress the wrongful termination of the

employment of Plaintiff pursuant to 42 U.S.C. § 1983 and the Fifth and Fourteenth

Amendments to the United States Constitution made applicable to Defendants because of this

federal due process violation.

       9.      Plaintiff further invokes the supplemental jurisdiction of this Court, pursuant to

28 U.S.C. § 1367(a), to hear and decide claims arising under state law.

       10.     Venue is proper in this district court pursuant to 28 U.S.C. § 1391(b) because

Defendants reside or resided in this district during the relevant time period and all or a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in the

Southern District of Texas.

       11.     All conditions precedent have been performed or have occurred.


              III.   BACKGROUND FACTS RELEVANT TO ALL COUNTS

       12.     Austin Eaton began employment with Rosenberg PD approximately from

August 1, 2013 until April 24, 2017.

       13.     Plaintiff dedicated several years of hard work and exemplary service to the

Rosenberg Police Department and City of Rosenberg. For his hard work and dedication,

Plaintiff earned the respect and admiration of his fellow police officers and the community.

Before he was terminated, Plaintiff expected to continue his dedicated and honorable service

to the Rosenberg Police Department and City of Rosenberg.

       14.     Plaintiff’s service to the men and women of the City of Rosenberg was

wrongfully cut short on April 24, 2017, occurring without a pre-deprivation hearing as


Plaintiff’s Original Complaint—Page 3
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 4 of 16



mandated by §4.02(b) of the Charter of the City of Rosenberg.

       15.    Over the course of alleged false misconduct imputed to Plaintiff by Defendant

Eder and Defendant Warren, Defendant Eder and Defendant Warren sought to concoct a false

narrative to justify Plaintiff’s termination from Rosenberg PD.

       16.    One instance of the individual Defendants’ scheme occurred when Defendant

Eder claimed that Plaintiff endangered the lives of the community when he allegedly travelled

at a high rate of speed in order to respond to the scene of a crime of alleged rape that had just

occurred.

       17.     In the latter months of 2016, a female complainant (herein referred to as

“Alleged Complainant”) called for service from Rosenberg PD that she had been allegedly

raped by her former romantic partner.

       18.    Plaintiff, who was the first to arrive at the scene without incident. Upon arriving

at the scene, Plaintiff attempted to detain the alleged suspect

       19.    After some brief struggling, in an attempt to detain the alleged suspect, two

additional officers arrived on the scene successfully detaining him.

       20.    After detaining the alleged suspect, a Rosenberg Police Sergeant instructed

Plaintiff that he must leave the scene immediately.

       21.    After departing from the scene of the crime, Defendant Eder reprimanded

Plaintiff for his alleged endangerment of the community for travelling at a high rate of speed

to the scene of the crime.

       22.    However, upon information and belief, every officer who responded to the

crime had traveled around the same speed as Plaintiff. Being that a citizen of Rosenberg’s life

was in danger, Plaintiff arrived safely at the scene in order to prevent further injury occurring



Plaintiff’s Original Complaint—Page 4
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 5 of 16



to the Alleged Complainant.

       23.     Moreover, after departing from the scene, Plaintiff drafted a supplemental

offense report in accordance with Rosenberg PD protocol.

       24.     Upon submitting his report, Defendant Eder denied acceptance of the report

claiming it was “incomplete.”

       25.     Plaintiff was shocked by this news, but Defendant Eder claimed this was a

lawful order pursuant to his authority.

       26.     Pursuant to Rosenberg PD protocol, a Detective investigating the crime

contacted Plaintiff to inquire additional details about the incident.

       27.     Defendant Eder wrongfully claimed that Plaintiff was “interfering” with the

investigation by speaking to the Detective, who in fact contacted Plaintiff, not the other way

around.

       28.     On April 24, 2017, Defendant Eder’s scheme was successful in compelling the

Rosenberg Police Department to file a Report of Separation of Licensee with TCOLE (Texas

Commission on Law Enforcement) which indicated that Plaintiff was terminated and

dishonorably discharged.

       29.     Plaintiff appealed Rosenberg PD’s dishonorable discharge designation

pursuant to an F-5 appeal of his termination decision.

       30.     Pursuant to his appeal, the State Office of Administrative Hearings changed his

designation to an honorable discharge.

       31.     The Rosenberg Police Department and City of Rosenberg have and continue to

engage in a systematic unconstitutional termination of its peace officers.

       32.     According to the governing document for the City of Rosenberg, the Rosenberg



Plaintiff’s Original Complaint—Page 5
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 6 of 16



Police Department chief of police may only terminate employees in the department with the

express approval of Rosenberg City Council.

       33.     Section 4.02(b) of the Charter for City of Rosenberg states, in pertinent:

                    The chief of police shall have the power to appoint, discharge,

             and remove all subordinate personnel of the police department,

             subject to the approval of the city council.

       34.     Rosenberg PD unconstitutionally terminated Plaintiff without the express

approval of Rosenberg City Council, as mandated in their governing charter.

       35.     It is an embedded policy and practice of the City of Rosenberg for the

Rosenberg Police Department to terminate police personnel on a whim without Rosenberg

City Council ever granting approval.

       36.     As evidenced by recent City Council meetings, Rosenberg City Council and

Rosenberg PD are well aware of the fact that they have not abided by the City of Rosenberg’s

charter for a vast majority of terminated police officers, including with regard to Plaintiff’s

unconstitutional termination.

       37.     As a consequence of Rosenberg PD’s unconstitutional termination of its peace

officers, Plaintiff contends that Former Chief of Police of Rosenberg PD—Defendant Warren

is also ultimately responsible for Plaintiff’s deprivation of procedural due process.

       38.     Because Defendant Warren actually fired Plaintiff, he knew or should have

known that his termination should have been taken up with Rosenberg City Council, as

mandated by §4.02(b) of the City Charter for Rosenberg.

       39.     As mandated by §4.02(b) of the City Charter for Rosenberg, the termination of

all personnel of Rosenberg PD are subject to Rosenberg City Council approval.



Plaintiff’s Original Complaint—Page 6
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 7 of 16



       40.    In accordance with Rosenberg City Council protocol and the United States

Constitution, the mandated pre-deprivation hearings must be scheduled in advance in order to

provide Plaintiff with an opportunity to be heard prior to its termination.

       41.    Upon commencement of the mandated pre-deprivation hearing, the City

Council of Rosenberg may either (i) consider termination or, (ii) vote not to terminate the

personnel in dispute.

       42.    To date, the City Council of Rosenberg did not provide Plaintiff with the

mandated pre-deprivation hearing upon his termination by Defendant Warren, brought in part

by the false narrative orchestrated by both Defendant Warren and Defendant Eder.

       43.    As stated above, Plaintiff was entitled to a pre-deprivation hearing in order to

present his case defending himself from a potential termination.

       44.    Because Plaintiff was never afforded a pre-deprivation hearing as mandated by

the City Charter of Rosenberg, Plaintiff’s procedural due process rights have been violated.

       45.    Plaintiff further contends that the City of Rosenberg, Rosenberg Police

Department, and Defendant Warren have engaged in a policy and custom to violate terminated

police officers due process rights by not affording terminated police officers a pre-deprivation

hearing.

       46.    The actions of Rosenberg PD are a conspiracy which have violated the

procedural due process rights of Plaintiff and have caused severe emotional distress which

has ruined his reputation as an outstanding and caring peace officer.

                            IV.  CAUSES OF ACTION
                                       COUNT 1
                                     42 U.S.C. 1983
                            PROCEDURAL DUE PROCESS
       47.    The foregoing paragraphs are incorporated herein as if quoted verbatim.



Plaintiff’s Original Complaint—Page 7
        Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 8 of 16



         48.    The termination of Plaintiff on April 24, 2017 without the express approval of

Rosenberg City Council was a violation of Plaintiff’s constitutional right to procedural due

process of law under the City of Rosenberg Charter and the Fourteenth Amendment of the

United States Constitution.

         49.    As illustrated above, the Defendants deprived Plaintiff of his Fourteenth

Amendment rights by adopting an official policy, customs, or persistent widespread practices

that resulted in Plaintiff s injuries. In the following ways, Defendants deprived Plaintiff of his

Fourteenth Amendment rights:

         a.     Defendants denied Plaintiff an opportunity to a pre-deprivation hearing to

         speak, present witnesses, or otherwise defend the accusations against him;

         b.     In regard to the pre-deprivation hearing, Defendant did not provide Plaintiff

         with adequate notice to alert him of the nature of his termination that would allow

         Plaintiff a fair amount of time to prepare a defense to protect his job

         c.     Prior to Plaintiff’s termination, Defendant Defendant Eder engaged in

         inappropriate ex parte communications with Defendant Warren regarding Plaintiff’s

         termination.

         50. Plaintiff seeks punitive damages against Defendants under 42 U.S.C. § 1983 because

they:

                    a. Knew that Defendant Eder did not have the authority to terminate any

                        employee of Rosenberg Police Department and that Rosenberg City

                        Council was required under the City of Rosenberg Charter to approve any

                        termination at Rosenberg Police Department;

                    b. Acted with conscious indifference to the Plaintiff’s constitutional rights to



Plaintiff’s Original Complaint—Page 8
      Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 9 of 16



                      due process;

                   c. Acted with reckless or callous indifference to Plaintiff’s federally

                      protected rights; and

                   d. Recklessly violated Plaintiff’s established constitutional rights through

                      unlawful conduct.

       51. Under § 1983, any person acting under color of state law who deprives anyone

within that jurisdiction of rights or privileges secured by the constitution shall be liable to the

injured party in law or in equity. 42 U.S.C. § 1983. "Person," as used by § 1983, includes

municipalities and other local government units. Monell v. Dep't of Soc. Services of City of

New York, 436 U.S. 658,690 (1978). Local government bodies can be sued for monetary

damages under § 1983 when the "action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and

promulgated by that body's officers." Id. The United States Supreme Court, in Monell, stated

that official government policy as well as unofficial customs that violate a person's

constitutional rights can expose a municipality to liability under § 1983. Id.

       52. In Pembaur v. City of Cincinnati, the United States Supreme Court stated that

"municipal liability may be imposed for a single decision by municipal policymakers

under appropriate circumstances." Pembaur v. City of Cincinnati, 475 U.S. 469, 480

(1986). Legislatures are not the sole source of municipal policy, as "other officials ... acts

or edicts may fairly be said to represent official policy, and whose decisions therefore

may give rise to municipal liability under § 1983." Id; (citing Monnell, 436 U.S. at 694)

(internal quotation marks omitted).

       53. Where, as here, a person has a property right in continued employment, that



Plaintiff’s Original Complaint—Page 9
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 10 of 16



right may not be deprived without due process. Cleveland Board of Education v. Loudermill,

470 U.S. 532, 538 (1985); Wells v. Dallas Jndep. Sch. Dist., 576F. Supp. 497, 503 (N.D. Tex.

1983). "An essential principle of due process is that a deprivation of ... property be preceded

by notice and an opportunity to be heard." Id at 542. The hearing includes the individual’s

right to respond and be heard, and it must be afforded before the individual is deprived of

property. Id. "The tenured public employee is entitled to oral or written notice of the charges

against him, an explanation of the employer's evidence, and an opportunity to present his side

of the story." Id at 545.

       54. The City of Rosenberg and Rosenberg Police Department each qualify as a person

under Monnell because each is a municipal corporation. The City of Rosenberg and Rosenberg

Police Department acted under color of state law because it was a political subdivision of the

state when it terminated Plaintiff without a pre-termination hearing.

       55. When the Defendants acted, it was within its express or implied authority to

decide on the Plaintiff's termination. The City of Rosenberg and Rosenberg Police Department

are each policy-makers for the purposes of § 1983 because it has the express or implied

authority to make decisions about terminating or retaining employees and the procedures by

which such decisions are made.

       56. The Defendant’s decisions to terminate Plaintiff violated Plaintiff's Fourteenth

Amendment Due Process Rights by explicitly violating the City Charter. Prior to Plaintiff's

termination, no member of Rosenberg's City Council approved, considered, or otherwise

consented to Plaintiff's termination.

       57. Because of the circumstances surrounding the Plaintiff's termination hearing, it is

appropriate to consider the conduct of City of Rosenberg and Rosenberg Police Department,



Plaintiff’s Original Complaint—Page 10
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 11 of 16



as policymaker, in regard to the pre-termination hearing for the purposes of § 1983.

                                                   COUNT 2
                                                 42 U.S.C. 1983
                       DUE PROCESS VIOLATION SHOCKS THE CONSCIENCE
         58.      The foregoing paragraphs are incorporated herein as if quoted verbatim.

         59.      Plaintiff has constitutionally protected interests in his employment with

Rosenberg PD.

         60.        Notice and an opportunity to be heard are essential requisites of procedural due

process.

         61.        Plaintiff was deprived of procedural due process because he was not given notice

or a meaningful opportunity to be heard before he was terminated.

         62.        Plaintiff's due process interest in his employment as a police officer are:

                          a. Traditionally protected by American society;

                          b. Deeply rooted in the traditions and conscience of the American people

                              as to be ranked as fundamental

                          c. A basic value that underlies American society

   63.         Defendants herein deprived Plaintiff of procedural due process before allowing him a

               meaningful opportunity to be heard prior to his termination.

   64.         Defendants' deprivation of Plaintiff's rights to procedural due process:

                          a. Shocks the conscience;

                          b. Interferes with the rights implicit in the concept of ordered liberty;

                          c. Was Arbitrary

                          d. Was Deliberate

                          e. Was a result of a protracted failure or refusal to care about Plaintiff’s

                              due process rights;


Plaintiff’s Original Complaint—Page 11
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 12 of 16



                          f. Was not in response to an exigency;

                          g. Was not in response to an emergency; and

                          h. Was an executive action

   65.         No reasonable person in Defendants' respective positions would have believed that

               depriving Plaintiff of his rights in this manner was reasonable.

   66.         Defendant Warren ratified the conduct of Defendant Eder or was deliberately

               indifferent to their deprivations of Plaintiffs' due process rights.

   67.         Plaintiff seeks punitive damages against Defendants because they:

                          a. Knew (or must have known) Plaintiff was entitled to due process;

                          b. Acted with conscious indifference to the fact that Plaintiff was

                              deprived of his rights to due process;

                          c. Acted with reckless or callous indifference to Plaintiff’s protected

                              rights;

                          d. Recklessly trampled on Plaintiff’s rights through plainly unlawful

                              conduct; and/or

                          e. Were grossly negligent with respect to Plaintiff’s rights

                                                    COUNT 3
                                        42 U.S.C. 1983 - CONSPIRACY
         68.        The foregoing paragraphs are incorporated herein as if quoted verbatim.

         69.        The Rosenberg City Council, the Rosenberg Police Department, Defendant Eder,

and Defendant Warren conspired to violate the civil rights of the Plaintiff.

         70.        Plaintiff pleads under § 1983 that a conspiracy occurred.

         71.        To plead a conspiracy Plaintiff must allege facts that establish:

               a.   An existence of a conspiracy involving state action



Plaintiff’s Original Complaint—Page 12
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 13 of 16



              b.   Deprivation of civil rights in furtherance of conspiracy by party to conspiracy.

        72.        City of Rosenberg conspired to violate the civil rights of Plaintiff in the City

Council meetings in January of 2019 and February of 2019 when they “ratified” the termination

decisions from the past two years.

        73.        City Council knew that there was a “legal reason” for this ratification.

        74.        City Council knew that they violated the Charter by not approving or

disapproving these termination decisions from the past two years.

        75.        This conspiracy has violated the civil rights of Plaintiff in that they have not

given Plaintiff due process under the United States Constitution.

                                              COUNT 4
            TEXAS LAW—INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
        76.   The foregoing paragraphs are incorporated herein as if quoted verbatim.

        77.        Plaintiff brings suit under the Texas doctrine of intentional infliction of emotional

distress.

        78.        The elements of such a claim are as follows:

                    a.   Defendants acted reckless and intentionally

                    b.   Defendants' conduct was extreme and outrageous

                    c.   Defendants' actions caused plaintiffs emotional distress

                    d.   Emotional distress that Plaintiff suffered was severe.

        79.        After several years of experience in law enforcement, Plaintiff has lost his

livelihood and suffered immensely because of the actions of Defendants.

        80.        The Defendant’s conduct did not abide by the clearly set language of the City of

Rosenberg City Charter.

        81.        The Defendants acted recklessly and intentionally in their firing of Plaintiff.



Plaintiff’s Original Complaint—Page 13
         Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 14 of 16



          82.        The     Defendant’s    allegations   against    Plaintiff   regarding    his   alleged

“untruthfulness” were extreme and outrageous.

          83.        The Defendants have caused Plaintiff severe emotional distress by hindering his

ability to gain similar employment in a similar position and city due to the false accusations of

his “untruthfulness” present in his TCOLE (Texas Commission on Law Enforcement) personnel

files.

          84.        This emotional distress is severe because Plaintiff intended to make law

enforcement his life-long career and rise in the ranks however Plaintiff is now unable to do so.

                        V.      COMMON LAW AND STATUTORY DAMAGES

    85.         Plaintiff’s damages include all damages available under common and statutory law,

                including but not limited to, actual damages, lost earnings, exemplary damages,

                attorneys’ fees, court costs, and interest. Plaintiff also seeks liquidated and unliquidated

                damages within the jurisdiction limits of this court.

    86.         Damages are limited as the law applies to the claims brought against the City of

                Rosenberg, meaning Plaintiff only seeks the damages afforded for each claim and those

                damages are limited to the City of Rosenberg.

                                      VI.     RELIEF REQUESTED

    87.         Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1 through

                85 above as though fully set forth herein and further pleads that Defendant’s acts and

                omissions warrant the award of damages, including exemplary damages, punitive

                damages, and injunctive relief.

    88.         Plaintiff requests award of all economic and non-economic actual and/or compensatory

                damages he has suffered as a result of the actions of Defendants including, back pay,



Plaintiff’s Original Complaint—Page 14
     Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 15 of 16



                front pay, lost future earnings, emotional pain and suffering, and nominal damages.

          89.        Plaintiff requests award of punitive damages under 42 U.S.C. § 1983.

          90.        Plaintiff requests award of exemplary damages. The wrong done by Defendants

and/or their agents, servants, directors, regents, and officers was aggravated by the kind of conduct

for which the law allows the imposition of exemplary damages, in that Defendant’s conduct, when

viewed objectively from Defendant’s standpoint at the time of the conduct, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others. Plaintiff, therefore, seeks

exemplary damages in an amount within the jurisdictional limits of the Court. As a direct

proximate result of the acts or omissions described above, Plaintiff has been injured, sustained

damages, and requests compensation in a sum far in excess of the minimum jurisdictional limits

of this Court.

          91.        Plaintiff requests award of his reasonable and necessary attorneys' fees and

litigation costs for this action.

          92.        Plaintiff requests award of pre-judgment interest, post-judgment interest, statutory

interest, and costs of court.

          93.        Plaintiff requests injunctive relief and any other equitable relief to which Plaintiff

may be entitled.

                                         VII.    JURY DEMAND

    94.         Plaintiff asserts his rights under the Seventh Amendment to the U.S. Constitution and

                demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all

                issues.



Plaintiff’s Original Complaint—Page 15
    Case 4:19-cv-01463 Document 1 Filed on 04/21/19 in TXSD Page 16 of 16



                            VIII.             PRAYER FOR RELIEF

   95.    For all of the foregoing reasons, Plaintiff respectfully requests that the Court enter

          judgment against Defendants consistent with the relief requested herein, and for any

          and all relief Plaintiff is entitled.


Dated: April 19, 2019

                                                   Respectfully submitted,

                                                   /s/ Alexander Houthuiizen
                                                   Alexander J. Houthuijzen
                                                   State Bar No. 24101224
                                                   917 Franklin St. 400
                                                   Houston, Texas, 77002
                                                   Phone: (713)-600-9902
                                                   Facsimile: (713)-526-1798
                                                   alex@alexthedefender.com

                                                   /s/ Pimal A. Patel
                                                   Pimal A. Patel
                                                   PATEL PC
                                                   State Bar No. 24102335
                                                   pimal@patelpc.com
                                                   6300 Richmond Avenue, Suite 303
                                                   Houston, Texas 77057
                                                   Phone: (713) 893-3637
                                                   Facsimile: (713) 456-2521

                                                   Attorneys for Plaintiff Austin Eaton




Plaintiff’s Original Complaint—Page 16
